DETAILED ACTION
	The present application, filed on 07/14/2019, is being examined under the pre-AIA  first to invent provisions.  Claims 1-30 are pending in the present application.
Information Disclosure Statement
	Information Disclosure Statements filed on 10/02/2019 and 04/23/2020 were being considered by the examiner.
Claim Objections
 	Claim 24 is objected to because of the following informalities:  the cited “correlate” in the claim is unclear for it failing to show data to support for correlation.  Appropriate correction is required.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,353,811.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
 	As per claim 1, patent ‘811 cited a non-transitory, computer-readable medium comprising software instructions for developing an application to be run on a mobile device, wherein the software instructions, when executed, cause a computer to:
 	display a list of a plurality of mobile device models from which a user can select,

simulate at least one of the one or more characteristics indicative of the mobile device corresponding to the selected mobile device model;
simulate one or more characteristics indicative of a network on which the mobile device corresponding to the selected mobile device model can operate;
monitor utilization of a plurality of resources over time as the application is running;
 	display simultaneously two or more graphical representations of the application’s resource utilization, wherein each graphical representation relates to a different resource;
 	correspond the utilization of a specific displayed resource at a given time with one or more functions of the application responsible for that utilization (see claim 1).  The patent does not claim correlate as in the utilization of the method claim of the present application.  
	It would have been obvious to those skilled in the art at the time of the effective filing date of the present application was made to implement the correspond to the utilization of the resources through the process for correlating data for the utilization of the resource for one or more applications.  The data correlation would provide for resource application in effective and optimal resources.
As per claim 2, US patent claimed the medium of claim 1, wherein the instructions initiate transmission of the application that is being developed to a physical version of a mobile device corresponding to the selected mobile device model (claim 2).
As per claim 3, patent ‘811 claimed the medium of claim 2, wherein the instructions initiate downloading of at least one of the one or more simulated characteristics from a remote server (claim 3).

 	As per claim 5, patent ‘811 claimed the medium of claim 4, wherein the monitored resources include processor usage, RAM usage and network usage (claim 5).
  	As per claim 6, patent ‘811 The medium of claim 5, wherein the one or more characteristics indicative of a network are derived at least in part from information captured from one or more wireless networks.
As per claim 7, patent ‘811 claimed the medium of claim 5, wherein the one or more characteristics indicative of a network are based on a geographical region (claim 7).
 	As per claim 8, Patent ‘811 claimed the medium of claim 5, wherein the instructions simulate one or more network events that occur when interacting with a wireless network (claim 8).
 	As per claim 9, patent ‘811 claimed a non-transitory, computer-readable medium comprising software instructions for developing an application to be run on a mobile device, wherein the software instructions, when executed, cause a computer to:
 	display a list of a plurality of mobile devices from which a user can target a particular device;
 	model one or more characteristics indicative of the targeted mobile device;
 	monitor utilization of a plurality of resources over time as the application is running;

 	identify one or more functions of the application responsible for utilization of a specific displayed resource at a given time (see claim 9).   The claim does not cite a graphical representation as claimed.  
	It would have been obvious to those skilled in the art at the time of the effective filling date of the present application was made to include representation for the image in order to analyze data for the utilization of resources for specific applications.
As per claim 10, US patent ’811 cited the medium of claim 9, wherein the instructions initiate transmission of the application that is being developed to a physical version of a mobile device corresponding to the targeted mobile device, and initiate downloading of at least one of the one or more modeled characteristics from a remote server (claim 10).
As per claim 11, patent ’811  cited the medium of claim 10, wherein the one or more characteristics indicative of the targeted mobile device include at least one of processor type, processor speed, storage access speed, RAM size, storage size, display width, display height, pixel depth, processor availability, RAM availability or storage availability from RAM usage and availability (see claim 11).
As per claim 12, patent ‘811 cited the medium of claim 11, wherein the monitored resources include processor usage, RAM usage and network usage (see claim 11).
As per claim 13, patent ‘811 cited the medium of claim 10, wherein the instructions simulate one or more characteristics, including bandwidth, indicative of a network on which the targeted mobile device can operate (see claim 12).

As per claim 15, patent ‘811The medium of claim 13, wherein the instructions simulate one or more network events, including phone calls and SMS messages from emulation action of user behavior, that occur when interacting with a wireless network (see claim 14).
As per claim 16, paten ‘811 cited a non-transitory, computer-readable medium comprising software instructions for developing an application to be run on a mobile device, wherein the software instructions, when executed, cause a computer to:
display a list of a plurality of mobile device types from which a user can select;
simulate one or more characteristics indicative of the selected mobile device type;
initiate downloading of at least one of the one or more characteristics indicative of the selected mobile device type from a remote server;
monitor utilization of a plurality of resources over time as the application is running; display one or more graphical representations of the application’s resource utilization 10 as it is running;
identify one or more areas of code of the application responsible for utilization of a specific displayed resource at a given time.  The claim does not cite a graphical image as claimed.  
	It would have been obvious to those skilled in the art at the time of the effective filling date of the present application was made to include a graphical image to the representation for the image in order to analyze data for the utilization of resources as it is running.

As per claim 18, patent ‘811 cited the medium of claim 16, wherein the monitored resources include processor usage and RAM usage (see claim 16).
As per claim 19, patent ‘811 cited the medium of claim 18, wherein the instructions initiate transmission of the application that is being developed to a physical version of a mobile device corresponding to the selected mobile device type (see claim 17).
As per claim 20, patent ‘811 cited the medium of claim 18, wherein the instructions simulate one or more characteristics, including bandwidth, indicative of a network on which the selected mobile device type can operate (see claim 19).
As per claim 21, patent ‘811 cited the medium of claim 20, wherein the one or more characteristics indicative of a network are derived at least in part from information captured from one or more wireless networks (see claim 19).
As per claim 22, patent ‘811 cited the medium of claim 20, wherein the one or more characteristics indicative of a network are based on a geographical region (see claim 21).
As per claim 23, patent ‘811 cited the medium of claim 19, wherein the instructions display simultaneously two or more graphical representations of the application’s resource utilization as it is running, wherein each graphical representation relates to a different resource (see claim 18).

 	simulate one or more characteristics indicative of the mobile device, wherein the one or  more characteristics indicative of the mobile device include at least one of processor type, processor speed, storage access speed, RAM size, storage size, display width, display height, pixel depth, processor availability, RAM availability or storage availability;
monitor utilization of a plurality of resources over time as the application is running, wherein the monitored resources include processor usage and RAM usage;
 	display one or more graphical representations of the application’s resource utilization;
correspond the utilization of a specific displayed resource at a given time with one or more functions of the application responsible for that utilization;
initiate transmission of the application that is being developed to a physical version of the mobile device.  The patent does not claim correlate as in the utilization of the method claim of the present application.  
	It would have been obvious to those skilled in the art at the time of the effective filing date of the present application was made to implement correspond to the utilization of the resources through the process for correlating data for the utilization of the resource for one or more applications.  The data correlation would provide utilization for resource application in effective and optimal resources.
As per claim 25, patent ‘811 cited the medium of claim 24, wherein the instructions initiate downloading of at least one of the one or more characteristics indicative of the mobile device from a remote server (see claim 23).

As per claim 27, patent ‘811 cited the medium of claim 26, wherein the one or more characteristics indicative of a network are derived at least in part from information captured from one or more wireless networks (see claim 25).
 	As per claim 28, patent ‘811 cited the medium of claim 26, wherein the instructions simulate one or more network events, including phone calls and SMS messages through the message script emulations that occur when interacting with a wireless network (see claim 26) .
As per claims 29 and 30, patent ‘811 cited the medium of claim 26, wherein the one or more characteristics indicative of a network are based on a geographical region and wherein the instructions display simultaneously two or more graphical representations of the application’s resource utilization, wherein each graphical representation relates to a different resource and is synched in time as the application is running (claim 21 and 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2128